        Case 4:20-cv-00443-MWB-MA Document 13 Filed 01/13/21 Page 1 of 7




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    AMILCAR MENIJIVAR-UMANA,                            No. 4:20-CV-00443

                    Petitioner,                         (Judge Brann)

         v.

    WARDEN CLAIR DOLL,

                    Respondent.

                                  MEMORANDUM OPINION

                                     JANUARY 13, 2021

        Presently before the Court is the petition for a writ of habeas corpus of

Petitioner Amilcar Menijivar-Umana filed pursuant to 28 U.S.C. § 2241 in which he

seeks to remedy his allegedly unconstitutional prolonged immigration detention.1

Following an order to show cause, Respondent filed a response to the petition as

well as a status update regarding Petitioner’s bond hearings.2 For the reasons set

forth below, this Court will deny the petition without prejudice.

I.      BACKGROUND

        Petitioner is a native and citizen of El Salvador who was authorized for

employment in the United States on April 30, 2001.3 On August 30, 2001, he was

granted temporary status.4 On October 25, 2013, January 7, 2014, and March 20,


1
     Doc. 1.
2
     Docs. 6, 12.
3
     Doc. 6 at 2.
4
     Id.
        Case 4:20-cv-00443-MWB-MA Document 13 Filed 01/13/21 Page 2 of 7




2014, Petitioner was removed from the United States.5 On August 29, 2017, the

Department of Homeland Security reinstated Petitioner’s previous order of

removal.6 On July 18, 2018, Petitioner was released into ICE’s custody after serving

a six month sentence for illegal reentry.7

         Petitioner expressed fear of returning to El Salvador and was provided a

reasonable fear interview.8     The asylum officer determined that his fear was

unfounded, and the case was referred to an immigration judge, who also determined

the fear was unfounded.9 The immigration judge did, however, raise concerns

regarding the way the reasonable fear hearing was conducted and recommended the

asylum office provide a second hearing.10 Petitioner received a second hearing on

September 28, 2018, and on October 3, 2018, the asylum officer issued a decision

that a change to the outcome of the original reasonable fear interview was not

warranted.11

         On October 15, 2018, Petitioner filed a petition for review and a motion to

stay removal with the United States Court of Appeals for the Third Circuit.12 The

motion to stay was granted.13 Thereafter, the parties reached a mediation agreement


5
     Id.
6
     Id.
7
     Id.
8
     Id.
9
     Id.
10
     Id.
11
     Id. at 2-3.
12
     Id. at 3.
13
     Id.
                                             2
        Case 4:20-cv-00443-MWB-MA Document 13 Filed 01/13/21 Page 3 of 7




in August 2019, which remanded the case back to the immigration judge for a de

novo review of the fear-based claim.14

        On September 18, 2019, the immigration judge conducted a second review of

Petitioner’s reasonable fear determination and found that he had demonstrated a

reasonable fear of returning to El Salvador so he was placed in withholding only

proceedings.15 Petitioner then filed several applications for relief from removal and,

on January 6, 2020, the immigration court held a hearing on the merits of those

applications.16 On February 13, 2020, the immigration judge denied all forms of

relief from removal and ordered Petitioner removed to El Salvador.17 Petitioner

appealed this decision to the Board of Immigration Appeals, which affirmed the

immigration judge’s decision.18 Petitioner then filed a petition for review with the

Third Circuit, which pursuant to a standing practice order, issued a temporary stay

of removal until it could evaluate Petitioner’s motion for a stay of removal on the

merits.19

        Throughout the aforementioned proceedings, Petitioner was considered for

bond pursuant to Guerrero-Sanchez v. Warden, York County Prison,20 which held

that a bond hearing is necessary for persons detained whose detention is expected to

14
     Id.
15
     Id.
16
     Id.
17
     Id.
18
     Doc. 12 at 2.
19
     Id.
20
     905 F.3d 208 (3d Cir. 2018)
                                          3
        Case 4:20-cv-00443-MWB-MA Document 13 Filed 01/13/21 Page 4 of 7




continue for more than six months. He was first considered for bond on February 2,

2019; however the immigration judge determined that Petitioner was a danger to the

community and denied bond.21                Specifically, the immigration judge noted

Petitioner’s pattern of operating under the influence offenses over the past decade,

which included five charges and three convictions.22 The immigration judge found

the details of the OUI offenses especially concerning; for example, in one instance

Petitioner drove onto a traffic island and attempted to continue driving after a police

officer tried to stop his vehicle.23 In another instance, he hit two parked cars.24 The

immigration judge also noted his recidivism even after extensive inpatient treatment

and jail time.25

        Per the procedure outlined in Guerrero-Sanchez, Petitioner was also

considered for bond on August 19, 2019 and April 1, 2020, but was denied both

times.26 Petitioner appealed the April 1, 2020 denial to the Board of Immigration

Appeals, which upheld the denial.27 Petitioner was then considered for a change in

custody status on August 4, 2020, October 9, 2020, and most recently on November




21
     Doc. 6 at 5.
22
     Id. at 5-6.
23
     Id. at 6.
24
     Id.
25
     Id.
26
     Doc. 12 at 3. Petitioner was denied bond after the August 19 hearing because he was
     determined to be a danger to the community and a flight risk. He was denied bond after the
     April 1 hearing due to being a flight risk.
27
     Id. at 3-4.
                                                 4
         Case 4:20-cv-00443-MWB-MA Document 13 Filed 01/13/21 Page 5 of 7




19, 2020, but Petitioner was denied any change in custody status because he had

failed to articulate a material change in his circumstances.28

II.      DISCUSSION

         A.      Legal Standard

         Under 28 U.S.C. § 2241(c), habeas relief may be extended to a prisoner only

when he “is in custody in violation of the Constitution or laws or treaties of the

United States.”29 A federal court has jurisdiction over such a petition if the petitioner

is “in custody” and the custody is allegedly “in violation of the Constitution or laws

or treaties of the United States.”30 As Petitioner is currently detained within this

Court’s jurisdiction, by a custodian within the Court’s jurisdiction, and asserts that

his continued detention violates due process, this Court has jurisdiction over his

claims.31

         B.      Analysis

         In his habeas petition, Petitioner seeks to challenge his ongoing immigration

detention as a violation of his right to Due Process. At the time he filed his petition,

Petitioner’s immigration status was subject to a reinstated prior order of removal.

When the Department of Homeland Security reinstates a removal order, the “prior



28
      Id. at 4.
29
      28 U.S.C. § 2241(c)(3).
30
      28 U.S.C. § 2241(c)(3); Maleng v. Cook, 490 U.S. 488, 490 (1989).
31
      Spencer v. Kemna, 523 U.S. 1, 7 (1998); Braden v. 30th Judicial Circuit Court, 410 U.S.
      484, 494-95, 500 (1973). See also Zadvydas v. Davis, 533 U.S. 678, 699 (2001).
                                                 5
        Case 4:20-cv-00443-MWB-MA Document 13 Filed 01/13/21 Page 6 of 7




order of removal is reinstated from its original date and is not subject to be being

reopened or reviewed.”32 The relevant statute further states that “the alien is not

eligible and may not apply for any relief under this chapter.”33

        The date that a prior removal order is reinstated will be the date the order of

removal becomes administratively final, such that, under a ninety-day “removal

period” will begin on that date,34 and detention authority follows.35                         Here,

Petitioner’s removal order was reinstated on August 29, 2017, however Petitioner

did not return to custody ICE custody until July 18, 2018.

        In Guerrero-Sanchez, the Third Circuit held that a person subject to a

reinstated order of removal in the process of withholding only proceedings whose

detention has not been prolonged or whose removal is not imminent may be detained

for six months before a bond hearing is necessary.36 Such a person may face

prolonged detention without release on bond if the government establishes by clear

and convincing evidence that the person poses a flight risk or a danger to the

community.37



32
     8 U.S.C. § 1231(a)(5).
33
     Id. Such a person may, however, express a fear of persecution or torture upon removal to his
     or her home country, however during such withholding-only proceedings, “all parties are
     prohibited from raising or considering any other issues, including but not limited to issues of
     admissibility, deportability, eligibility for waivers, and eligibility for any other form of
     relief,” including custody redeterminations. 8 C.F.R. § 208.2(c)(3)(i).
34
     8 U.S.C. § 1231(a)(1)(B)(i).
35
     8 U.S.C. s 1231(a)(2), (a)(6). See Guerrero-Sanchez, 905 F.3d at 219.
36
     905 F.3d at 220.
37
     Id. at 224.
                                                    6
      Case 4:20-cv-00443-MWB-MA Document 13 Filed 01/13/21 Page 7 of 7




      As Respondent explains in the answer and status report, Petitioner’s removal

is not yet imminent as ICE does not currently has a travel document for Petitioner to

return to El Salvador; he has, however, received periodic bond hearings every six

months. Specifically, Petitioner has had three bond hearings, at which he was denied

bond, and he has also had three change in bond status hearings, the most recent of

which occurred on November 19, 2020; he was denied a change in bond status at

that time. These hearings have occurred approximately every six months, and

Respondent has stated that Petitioner will continue to receive these hearings every

six months or until his removal is imminent. Petitioner is free to appeal the

immigration judge’s denial of a change in status of his bond with the BIA if he

wishes to challenge the denial. However, because Petitioner has received bond

hearings every six months pursuant to Guerrero-Sanchez, he has received all process

due to him and the petition will be denied.

IV.   CONCLUSION

      For the reasons set forth above, the petition will be denied. An appropriate

Order follows.


                                              BY THE COURT:


                                              s/ Matthew W. Brann
                                              Matthew W. Brann
                                              United States District Judge


                                         7
